Name: 84/51/EEC: Commission Decision of 20 January 1984 establishing that the apparatus described as 'Kaman - High-temperature Pressure Measuring System, model KP1941' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: electrical and nuclear industries;  mechanical engineering;  tariff policy
 Date Published: 1984-02-02

 Avis juridique important|31984D005184/51/EEC: Commission Decision of 20 January 1984 establishing that the apparatus described as 'Kaman - High-temperature Pressure Measuring System, model KP1941' may not be imported free of Common Customs Tariff duties Official Journal L 031 , 02/02/1984 P. 0026 - 0026*****COMMISSION DECISION of 20 January 1984 establishing that the apparatus described as 'Kaman - High-temperature Pressure Measuring System, model K P 1941' may not be imported free of Common Customs Tariff duties (84/51/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 14 July 1983, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Kaman - High-temperature Pressure Measuring System, model K P 1941', ordered on 21 August 1981 and on 23 November 1981 and intended to be used in safety tests in the course of blowdown experiments on the super-heated steam reactor for the registration and recording of transient load reactions, should be considered as scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value are currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 15 November 1983 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question are pressure sensors; whereas they do not have the requisite objective characteristics making them specifically suited to scientific research; whereas the properties put forward by the applicant in particular with the field of temperature, acceleration, pressure and vibration, giving a scientific nature to the aforementioned apparatus, are not in the least specific to scientific instruments or apparatus, but may be found in other instruments or apparatus clearly intended for uses other than scientific; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities; whereas their use in the case in question could not alone confer upon them the character of scientific apparatus; whereas they therefore cannot be regarded as scientific apparatus; whereas the duty-free admission of the apparatus in question therefore is not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Kaman - High-temperature Pressure Measuring System, model K P 1941', which are the subject of an application by the Federal Republic of Germany of 14 July 1983, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 January 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.